STONE, J.
In Allen v. The State, and Schamberger v. The State, at last term, we ruled that the oath administered to the jury was insufficient in a criminal case. We are not inclined to depart from those rulings, which were but re-affirmations of *220the then later utterances of this court. Nor will we enter upon a re-examination of the question. Inattention in this behalf causes many reversals in this court, and it would probably be well for the legislature to remedy the evil. The conviction in the present case must be reversed.
There is nothing in the other points urged.—Lockett v. The State, 63 Ala. 5; Walker v. The State, 61 Ala. 30.
Reversed and remanded. Let the defendants remain in custody, until discharged by due course of law.